Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“particle remover” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“particle remover” is interpreted as requiring the structure(s) of a light (see claim 2), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Examiner’s Comment
Applicant should use the phrase “when viewed in a plan view” consistently. For example, in claim 12 at pg 18 line 5, the claim only recites “in a plan view” instead of “when viewed in a plan view.” Also in claim 12 at pg 18 line 7, the phrase is omitted. Likewise, in claim 15 line 3, the phrase “in a plan view” is used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (Korean Publication KR20150138975, as provided in IDS and translated by Espacenet).
Regarding claim 1, KIM teaches a supercritical drying apparatus (drying chamber 2500 in which supercritical drying is performed, fig. 4, 6-13, para. 0067-70).
The term “supercritical drying” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s drying chamber 2500 performs or is capable of performing supercritical drying. Moreover, the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). 
KIM’s apparatus comprises: a drying chamber (drying chamber 2500, fig. 4, 6-13, para. 0067-70); a chuck in the drying chamber (supporting member 2530 inside drying chamber 2500, fig. 4, 6-13, para. 0070); and a particle remover in the drying chamber (ultraviolet ray supply member 2550 inside drying chamber 2500, fig. 4, para. 0070).
The phrase “configured to receive a supercritical fluid and to dry a substrate” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s drying chamber 2500 performs or is capable of performing the recited function(s).
The phrase “the chuck being configured to receive the substrate” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s supporting member 2530 performs or is capable of performing the recited function(s).
The phrase “the particle remover being configured to remove dry particles from the substrate by heating the substrate with radiant heat” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s ultraviolet ray supply member 2550 performs or is capable of performing the recited function(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, in further view of ASHIHARA (US Publication 20140235068).
Regarding claim 2,  KIM teaches the supercritical drying apparatus as claimed in claim 1. KIM teaches wherein the particle remover includes a light source (ultraviolet ray supply member 2550).
KIM does not explicitly teach that the light source is on “an inner surface of the drying chamber” and does not explicitly teach “a window covering the light source.”
ASHIHARA teaches a processing chamber 108 in which a wafer 201 can be dried (see fig. 2), just like KIM and the present application. Thus ASHIHARA is analogous. ASHIHARA teaches a light source on an inner surface of a drying chamber (lamp heating unit 218 on an inner surface of chamber 108, such as the chamber’s ceiling, see fig. 2, para. 0061) and a window covering the light source (a light transmission window 219 covering lamp heating unit 218, fig. 2, para. 0061). See also annotated fig. 2 of ASHIHARA below:

    PNG
    media_image1.png
    402
    794
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KIM to position the light source on an inner surface of the drying chamber and incorporate a window covering the light source, with reasonable expectation of providing light, for several reasons. First, rearrangement of parts and making two components integral are considered obvious. MPEP § 2144.04.V.B. & VI.C. Here, the light source positioned onto the chamber’s inner surface (e.g., chamber’s ceiling) would still perform the same irradiating function as before, yielding predictable results. Second, it’s well known in the art to position the light source on the chamber’s inner surface (e.g., chamber’s ceiling) and cover it with a window (as taught by ASHIHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc.
Regarding claim 4, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 2. Because the light source (ultraviolet light supply unit 2551) emits light, which is a form of energy, it’s reasonably expected that the apparatus has a power source to provide power to the light source. The phrase “configured to provide power to the light source” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirements. The power source in the combination of KIM and ASHIHARA performs or is capable of performing the recited function(s).
Regarding claim 5, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 2. KIM teaches the light source includes an outer light source and an inner light source surrounded by the outer light source (see annotated fig. 4 below):

    PNG
    media_image2.png
    778
    745
    media_image2.png
    Greyscale


Regarding claim 6, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 5. KIM teaches the drying chamber includes a lower housing (lower housing 2514, para. 0072, fig. 4, 6-13) having a fluid outlet (exhaust port 2548, 
The phrase “for the supercritical fluid” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirements. Exhaust port 2548 is an outlet for the supercritical fluid or is capable of being so.
In the combination of KIM and ASHIHARA, the light source is positioned on an inner surface of the drying chamber (e.g., the chamber’s ceiling), as explained above. Thus, the inner light source is buried in the upper housing.
Although the combination of KIM and ASHIHARA does not explicitly teach that the inner light source surrounds the fluid inlet, it’s well known in the art that the inner light source can surround the fluid inlet (see annotated fig. 2 of ASHIHARA):

    PNG
    media_image1.png
    402
    794
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KIM and ASHIHARA such that the inner light source surrounds the fluid inlet (as taught by ASHIHARA), with reasonable expectation of supplying light and fluid to the chamber, for several reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Here, the light source would still perform See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, light source and the fluid inlet, as rearranged, would still perform the same functions as before (e.g., irradiating and supplying fluid, respectively), yielding predictable results.
Regarding claim 7, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 6. KIM teaches the upper housing has an inner gas inlet (gas supply pipe 2254, para. 0085, fig. 4, 6-13).
The combination does not explicitly teach that the inner gas inlet is “between the chuck and the fluid inlet when viewed in a plan view” and “the outer light source is between the inner gas inlet and the chuck when viewed in a plan view.” But ASHIHARA teaches a gas inlet between the edge of wafer 201 (which is where KIM’s chuck 2530 would be) and the fluid inlet (see annotated fig. 2 of ASHIHARA above), when viewed in plan view. ASHIHARA also teaches the outer light source is between the inner gas inlet and the edge of wafer 201 (which is where KIM’s chuck 2530 would be) (see annotated fig. 2 of ASHIHARA above), when viewed in plan view.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KIM and ASHIHARA such that the inner gas inlet is between the wafer’s edge (i.e., where the chuck See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the fluid inlet, gas inlet and light source, as rearranged, would still perform the same function as before (e.g., supply fluid, supply gas, irradiate, respectively), yielding predictable results.
Regarding claim 8
Regarding claim 11, KIM teaches a supercritical drying apparatus (drying chamber 2500 in which supercritical drying is performed, fig. 4, 6-13, para. 0067-70).
The term “supercritical drying” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s drying chamber 2500 performs or is capable of performing supercritical drying. Moreover, the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). 
KIM’s apparatus comprise: 
a lower housing having a fluid outlet (lower housing 2514 having exhaust port 2548, fig. 3, 6-13); 
an upper housing on the lower housing and having a fluid inlet (upper housing 2512 above lower housing 2514 and having upper supply port 2542, fig. 3, 6-13); 
a chuck on a bottom surface of the upper housing (support member 2530 on a bottom surface of upper housing 2512, fig. 3, 6-13;
a fluid supply (supply unit 2560 for supplying supercritical fluid through upper supply port 2542, para. 0078-79, fig. 3-4); and
a light source (ultraviolet ray supply member 2550, fig. 4, para. 0070).
The phrase “the chuck being configured to receive the substrate” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s supporting member 2530 performs or is capable of performing the recited function(s).
The phrase “configured to provide a supercritical fluid onto the substrate through the fluid inlet” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s supply unit 2560 performs or is capable of performing the recited function(s).
The phrase “the light source being configured to decompose dry particles on the substrate by heating the substrate” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any additional structural requirements. KIM’s ultraviolet ray supply member 2550 performs or is capable of performing the recited function(s).
KIM does not explicitly teach that the light source is “in the upper housing between the chuck and the fluid inlet when viewed in a plan view.” But ASHIHARA teaches a light source in the upper housing between the edge of wafer 201 (where KIM’s chuck would be) and the fluid inlet when viewed in a plan view (see annotated fig. 2):

    PNG
    media_image1.png
    402
    794
    media_image1.png
    Greyscale

As explained above, it would’ve been obvious before the effective filing date to modify KIM to place the light source in the upper housing (e.g., chamber’s ceiling) between the wafer’s edge (i.e., where the chuck would be) and the fluid inlet when viewed in a plan view, because rearrangement of parts and making two components integral are considered obvious and because it’s well known in the art that the light source can be positioned in the upper housing between the wafer’s edge and the fluid inlet when viewed in a plan view. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the light source .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and ASHIHARA (as applied to claim 2), in further view of MORIYA (US Patent 7913702).
Regarding claim 3, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 2.
The combination does not explicitly teach: wherein the light source includes a light emitting diode, a flash lamp, or a laser device. But it’s well known in the art to use a laser to remove particles from a substrate in a substrate-processing chamber (see MORIYA at col. 15 line 9-23, laser removes particles from wafer). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and ASHIHARA to incorporate a laser for removing particles. Using a laser as a particle remover is well known in the art; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Alternatively, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and ASHIHARA (as applied to claim 2), in further view of LU (US Publication 20140231671).
Regarding claim 3, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 2.
The combination does not explicitly teach: wherein the light source includes a light emitting diode, a flash lamp, or a laser device. But it’s well known in the substrate-processing art that ultraviolet light can be produced from flash lamps or light emitting diodes (see LU at para. 0018, types of UV source include pulsed xenon flash lamps and UV light emitting diodes). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and ASHIHARA to incorporate a flash lamp or a LED for producing the UV light. Using flash lamp or LED to produce UV light is well known in the art; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and ASHIHARA (as applied to claim 8), in further view of LEE (Korean Publication KR20120056620, as translated by Espacenet).
Regarding claim 9, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 8.
The combination does not explicitly teach the lower housing has a lower gas inlet adjacent to the fluid outlet, and the first gas supply is configured to provide the first gas into the lower gas inlet.
But it’s well known in the substrate-processing art that a gas inlet can be provided at the bottom of a supercritical drying chamber (see LEE at para. 0048-49, gas supply pipe 450 may be connected to the bottom of housing 410, the bottom also having an unlabeled fluid outlet of discharge pipe 466, para. 0048, fig. 4; thus, it’s reasonably expected that the inlet of gas supply pipe 450 can be placed adjacent to fluid outlet of discharge pipe 466). Moreover, KIM already teaches that the same fluid supply can be connected to two fluid inlets (supply 2560 connected to upper supply port 2542 and lower supply port 2544, para. 0078-79), one fluid inlet in the upper housing 2512 and another fluid inlet in the lower housing 2514 (see fig. 4, 6-13). A fluid supply is analogous to a gas supply: both are containers or vessels. Likewise, a fluid inlet is analogous to a gas inlet: both are openings of a supply pipe/tube/channel.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and ASHIHARA to incorporate a lower gas inlet in the lower housing and connect the lower gas inlet to the first gas supply, with reasonable expectation of supplying gas to the chamber, for several reasons. First, duplication of parts is considered obvious. MPEP § 2144.04.VI.B. KIM already teaches a gas inlet for the upper housing; a lower gas inlet for the lower housing would perform the same supplying function, yielding predictable results. Second, it’s well known in the art that a gas inlet can be connected to the bottom of the supercritical drying chamber (see LEE); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. As explained above, the lower gas inlet can be placed adjacent to the fluid outlet. Lastly, KIM already teaches connecting two fluid inlets (which are analogous to gas inlets) to the same fluid supply (which is 
The phrase “the first gas supply is configured to provide the first gas into the lower gas inlet” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirements. As explained above, the first gas supply performs or is capable of performing the recited function(s).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and ASHIHARA (as applied to claims 8 & 11), in further view of SANO (US Publication 20180164689).
Regarding claim 10, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 8.
The combination does not explicitly teach: the upper housing includes an outer gas inlet between the chuck and an inner sidewall of the lower housing when viewed in a plan view, and the supercritical drying apparatus further includes a second gas supply configured to provide a second gas into the outer gas inlet.
But it’s well known in the substrate-processing that a substrate-processing chamber can have a gas/air curtain surrounding the substrate/chuck for isolation/protection purposes (see SANO at fig. 17, para. 0176-78, upper housing 321 includes an air supply ring 700 between the wafer’s edge (i.e., where the chuck would be) and an inner sidewall of lower housing 322 when viewed in plan view, the air supply ring 700 is connected to a gas supply 702 and forms an air curtain around the substrate; see also other references cited below
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and ASHIHARA to incorporate an outer gas inlet in the upper housing between the wafer’s edge (i.e., where the chuck would be) and an inner sidewall of the lower housing, and a second gas supply (as taught by SANO), with reasonable expectation of forming an air/gas curtain around the substrate/chuck. Because an air/gas curtain in a substrate-processing chamber provides isolation/protection benefits, a person having ordinary skill in the art would’ve been motivated to incorporate one. Also, air/gas curtain in a substrate-processing chamber is well known in the art. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the air/gas curtain as incorporated would perform the same isolating/protecting function as before, yielding predictable results.
The phrase “configured to provide a second gas into the outer gas inlet” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirements. SANO’s gas supply 702, incorporated into KIM and ASHIHARA, performs or is capable of performing the recited function(s).
Regarding claim 15, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 11. KIM teaches the upper housing includes an outer gas inlet (upper housing 2512 includes gas supply pipe 2554).
The combination does not explicitly teach a groove; the outer gas inlet and the groove are outside the chuck in a plan view; the supercritical drying apparatus further includes a second gas 
But it’s well known in the substrate-processing that a substrate-processing chamber can have a gas/air curtain surrounding the substrate/chuck for isolation/protection purposes (see SANO at fig. 17, para. 0176-78, upper housing 321 includes an air supply ring 700, which is connected to a gas supply 702 and forms an air curtain around the substrate; see also other references cited below in the Relevant Prior Art section).  SANO’s air supply ring 700 has a groove (ring shaped along the outer peripheral portion of upper housing 321, para. 0171) and an outer gas inlet (air supply holes in ring 700, para. 0171), both of which are outside the wafer’s edge (i.e., where the chuck would be).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KIM and ASHIHARA to incorporate an outer gas inlet and a groove, which are outside the wafer’s edge (i.e., where the chuck would be) in a plan view, and a second gas supply (as taught by SANO), with reasonable expectation of forming an air/gas curtain around the substrate/chuck. Because an air/gas curtain in a substrate-processing chamber provides isolation/protection benefits, a person having ordinary skill in the art would’ve been motivated to incorporate one. Also, air/gas curtain in a substrate-processing chamber is well known in the art. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
The phrase “configured to provide a second gas around the substrate through the outer gas inlet and the groove” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirements. SANO’s gas supply 702, incorporated into KIM and ASHIHARA, performs or is capable of performing the recited function(s).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM and ASHIHARA (as applied to claims 8 & 11), in further view of SCHNEIDER (US Patent 6220607).
Regarding claim 12, the combination of KIM and ASHIHARA teaches the supercritical drying apparatus as claimed in claim 11. As explained above, KIM teaches the upper housing includes an inner gas inlet (upper housing 2512 includes gas supply pipe 2554). KIM also teaches the light source includes an outer light source and an inner light source in the outer light source (see annotated fig. 4 below):

    PNG
    media_image2.png
    778
    745
    media_image2.png
    Greyscale

KIM does not explicitly teach
The inner gas inlet is “between the fluid inlet and the chuck when viewed in a plan view”;
The outer light source is “between the chuck and the inner gas inlet in a plan view”;
The inner light source is “between the inner gas inlet and the fluid inlet.”
But ASHIHARA teaches (see annotated fig. 2) teaches the gas inlet is between the fluid inlet and the edge of wafer 201 (where KIM’s chuck would be); the outer light source is between the edge of wafer 201 (where KIM’s chuck would be) and the inner gas inlet when viewed in plan view. As explained above, it would’ve been obvious to further modify the combination of KIM and ASHIHARA to place the inner gas inlet between the fluid inlet and the wafer’s edge (i.e., where the chuck would be) when viewed in a plan view and place the outer light source between the wafer’s edge (i.e., where the chuck would be) and the inner gas inlet in a plan view, because rearrangement of parts is considered obvious and because it’s well known in the art to arrange the inner gas inlet and the outer light source in the recited arrangement. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the gas inlet and outer light source, as rearranged, would still perform the same function as before (e.g., supply gas and irradiate, respectively), yielding predictable results.
The resulting combination does not explicitly teach that the inner light source is “between the inner gas inlet and the fluid inlet.” But it’s well known in the art that the chamber or upper housing can have a plurality of inlets and light sources, each inlet alternating with a light source (see annotated fig. 1 of SCHNEIDER below), such that an inner light source is positioned between two inlets. For example, SCHNEIDER teaches a plurality of gas inlets—a 

    PNG
    media_image3.png
    506
    749
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KIM and ASHIHARA such that the inner light source can be positioned between two inlets (e.g., between a gas inlet and a fluid inlet), with reasonable expectation of supplying gas, liquid and light to the chamber/substrate, for several reasons. First, duplication of parts and rearrangement of parts are considered obvious. MPEP § 2144.04.VI.B. & C. Here, a second gas inlet incorporated in the combination of KIM and ASHIHARA would still perform the same supplying function as before, yielding predictable results. Moreover, because KIM already teaches the fluid inlet 2542 positioned in the center (see KIM at fig. 3, 6-13), it’d been obvious to place the gas inlets at the left side and right side of the central fluid inlet. In the resulting arrangement, the inner light source would be between the gas inlet and the fluid inlet. Second, it’s well known in the art to arrange the inner light source between two inlets (see SCHNEIDER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the inlets would still perform the same supplying function as before and the light source would still perform the same irradiating function as before, yielding predictable results.
Regarding claim 13, the combination of KIM, ASHIHARA, and SCHNEIDER teaches the supercritical drying apparatus as claimed in claim 12. A person having ordinary skill in the art would understand that a gas supply is connected to the inner gas inlet (see ASHIHARA at fig. 2, gas supply source 225; see SCHNEIDER at fig. 1, gas supply 58a-58g). The phrase “the first gas supply being configured to supply a first gas onto the substrate” is interpreted as intended use, because it’s directed to how the apparatus is used without imposing any structural requirements. The gas supply taught in the combination of KIM, ASHIHARA, and SCHNEIDER performs or is capable of performing the recited function(s).
Regarding claim 14, the combination of KIM, ASHIHARA, and SCHNEIDER teaches the supercritical drying apparatus as claimed in claim 12. ASHIHARA teaches a window in the upper housing (window 219 in chamber 108’s upper vessel 210, fig. 2), the window covering the outer light source and the inner light source (window 219 covers both the outer light source and the inner light source, see annotated fig. 2 of ASHIHARA above). It’s well known in the art to have a window in the upper housing, the window covering the outer and inner light sources (see ASHIHARA); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the window as incorporated would still perform the same transmitting function as before, yielding predictable results.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
Korean Publication KR20170056224 to KIM (teaching an outer gas inlet forming a gas curtain around the wafer);
US Patent 9738977 to KARIM (teaching an outer gas inlet forming a gas curtain around the wafer);
US PGPUB 20090029046 to KUDOH (teaching an outer gas inlet forming a gas curtain around the wafer);
US Patent 5210959 to BRESTOVANSKY (teaching an outer gas inlet forming a gas curtain around the wafer);
US PGPUB 20070277930 to YOKOYAMA (teaching an outer gas inlet forming a gas curtain around the wafer);
US PGPUB 20160121374 to LEE (teaching a barrier between chuck and chamber wall to block particles);
US PGPUB 20190355574 to KANNO (teaching a heating lamp on the ceiling of supercritical drying chamber);
US PGPUB 20170008040 to JEONG (teaching a heating unit on the ceiling a supercritical drying chamber, which has upper housing and lower housing);
US PGPUB 20180254224 to KITAZAWA (teaching flash lamps for producing UV to near-IR radiation for heating wafers);
US Patent 5350480 to GRAY (using UV laser to remove particles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714